Title: Thomas Jefferson to Youen Carden, 20 August 1813
From: Jefferson, Thomas
To: Carden, Youen


          Sir Monticello Aug. 20. 13.
          I did not know till yesterday that mr Randolph intended to give up the lease of my toll-mill.
			 I shall now be glad to employ you there upon our former terms. I shall be glad to know by the return of the bearer whether you will engage to come. if you say so, this letter binds it on my part.
			 I am to set out for Bedford in a day or two & shall be absent about three weeks, and on my return I will send to you, as
			 I expect you will be wanting about that time. Accept my best wishes.
          Th:
            Jefferson
        